IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-77,026


ROBERT GENE LEOS GARZA, Appellant

v.


THE STATE OF TEXAS




ON DIRECT APPEAL FROM THE DENIAL OF DNA TESTING 
IN CAUSE NO. CR-0945-03-I IN THE 398TH DISTRICT COURT
HIDALGO COUNTY


Per Curiam.

O P I N I O N


	In December 2003, a jury found appellant guilty of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
Article 37.071, and the trial court, accordingly, set appellant's punishment at death.  This
Court affirmed appellant's conviction and sentence on direct appeal.  Garza v. State, 213
S.W.3d 338 (Tex. Crim. App. 2007).  Applicant filed his initial post-conviction application
for a writ of habeas corpus in the convicting court on January 11, 2006.  This Court denied
applicant relief.  Ex parte Garza, No. WR-70,257-01 (Tex. Crim. App. Sept. 10, 2008)(not
designated for publication).  Subsequently, the trial court set an execution date of September
19, 2013.
	On September 6, 2013, just thirteen days before his scheduled execution, appellant
filed in the trial court a motion for post-conviction DNA testing pursuant to Chapter 64 of
the Texas Code of Criminal Procedure.  The trial court denied the motion for testing, finding
that appellant had failed to show by a preponderance of the evidence (1) that he would not
have been convicted if exculpatory results had been obtained; and (2) that the motion was not
made to unreasonably delay the execution of sentence.  Appellant filed a notice of appeal
regarding the court's ruling.  This Court now accelerates this appeal and reviews appellant's
claims.
	After reviewing the record in the case and appellant's pleadings, we find that the trial
court's conclusions are supported by the record.  The trial court's ruling denying post-conviction DNA testing is affirmed.  No motions for rehearing will be entertained in this
case, and the Clerk of the Court is ordered to issue mandate immediately.
Do Not Publish
Delivered:	September 19, 2013